DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 2, 4, 6 and 42-50 are pending in the instant invention.  According to the Amendments to the Claims, filed May 16, 2022, claims 1, 2, 4, 6 and 42 were amended, claims 3, 5 and 7-41 were cancelled and claims 44-50 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2019/021080, filed March 7, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/639,846, filed March 7, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on May 16, 2022, is acknowledged: Group I - claims 1, 2, 4, 6, 42 and 44-50.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on August 6, 2010.
	Likewise, the inventor or joint inventor should further note that claim 1 is directed to allowable crystalline Form A of 8-(2-fluorobenzyl)-6-(3-(trifluoromethyl)-1H-1,2,4-triazol-5-yl)imidazo[1,2-a]pyrazine.  Pursuant to the procedures set forth in MPEP § 821.04(b), claim 43, directed to a method of treating a CNS disorder in a patient in need thereof, comprising the step of administering… crystalline Form A of 8-(2-fluorobenzyl)-6-(3-(trifluoromethyl)-1H -1,2,4-triazol-5-yl)imidazo[1,2-a]pyrazine, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Next, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on November 18, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Then, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Moreover, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on February 17, 2022.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed May 16, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1, 2, 4, 6 and 42-50 is contained within.

Reasons for Allowance

	Claims 1, 2, 4, 6 and 42-50 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to crystalline Form A of 8-(2-fluorobenzyl)-6-(3-(trifluoromethyl)-1H -1,2,4-triazol-5-yl)imidazo[1,2-a]pyrazine, as recited in claim 1.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:

---“	A crystalline Form A of 8-(2-fluorobenzyl)-6-(3-(trifluoromethyl)-1H-1,2,4-triazol-5-yl)imidazo[1,2-a]pyrazine of the formula:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


	wherein the crystalline form is characterized by a powder X-ray diffraction pattern comprising at least three diffraction peaks at diffraction angles (º2) selected from the group consisting of 7.0º ± 0.2 º2, 8.3º ± 0.2 º2, 11.1º ± 0.2 º2, 14.3º ± 0.2 º2, and 15.0º ± 0.2 º2.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The crystalline form of claim 1, wherein the crystalline form is further characterized by a powder X-ray diffraction pattern comprising at least four diffraction peaks at diffraction angles (º2) selected from the group consisting of 7.0º ± 0.2 º2, 8.3º ± 0.2 º2, 11.1º ± 0.2 º2, 14.3º ± 0.2 º2, and 15.0º ± 0.2 º2.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The crystalline form of claim 2, wherein the crystalline form is further characterized by a powder X-ray diffraction pattern comprising diffraction peaks at diffraction angles (º2) of 7.0º ± 0.2 º2, 8.3º ± 0.2 º2, 11.1º ± 0.2 º2, 14.3º ± 0.2 º2, and 15.0º ± 0.2 º2.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“The crystalline form of claim 4, wherein the crystalline form is further characterized by a powder X-ray diffraction pattern comprising diffraction peaks at diffraction angles (º2) of 7.0º ± 0.2 º2, 8.3º ± 0.2 º2, 11.1º ± 0.2 º2, 14.3º ± 0.2 º2, 15.0º ± 0.2 º2, 15.9º ± 0.2 º2, 16.7º ± 0.2 º2, 17.6º ± 0.2 º2, 19.1º ± 0.2 º2, 20.2º ± 0.2 º2, 21.6º ± 0.2 º2, 24.9º ± 0.2 º2, and 25.8º ± 0.2 º2.”---

	In claim 42, the entire text:
	has been deleted and replaced with the following:

---“The crystalline form of claim 1, wherein the diffraction peaks have a relative intensity of at least 10%.”---

	In claim 43, the entire text:
	has been deleted and replaced with the following:
---“The crystalline form of claim 42, wherein the diffraction peaks have a relative intensity of at least 15%.”---

	In claim 44, the entire text:
	has been deleted and replaced with the following:
---“The crystalline form of claim 43, wherein the diffraction peaks have a relative intensity of at least 20%.”---

	In claim 45, the entire text:
	has been deleted and replaced with the following:
---“The crystalline form of claim 44, wherein the diffraction peaks have a relative intensity of at least 25%.”---

	In claim 46, the entire text:
	has been deleted and replaced with the following:
---“The crystalline form of claim 1, wherein the crystalline form is further characterized by a differential scanning calorimetry pattern as shown in Figure 2.”---

	In claim 47, the entire text:
	has been deleted and replaced with the following:
---“The crystalline form of claim 1, wherein the crystalline form is further characterized by a thermal gravimetric analysis pattern as shown in Figure 3.”---

	In claim 48, the entire text:
	has been deleted and replaced with the following:
---“The crystalline form of claim 1, wherein the crystalline form is further characterized by a dynamic vapor sorption analysis pattern as shown in Figure 4.”---

	In claim 49, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising the crystalline form of claim 1 and a pharmaceutically acceptable carrier or diluent.”---

	In claim 50, the entire text:
	has been deleted and replaced with the following:
---“A method for treating a central nervous system disorder in a patient in need thereof, wherein the method comprises the step of administering to the patient a therapeutically effective amount of the crystalline form of claim 1.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. James M. Alburger (Reg. No. 77,293) on May 24, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624